      Case 19-91065                  Doc 12           Filed 11/21/19 Entered 11/21/19 23:54:48                                         Desc Imaged
                                                      Certificate of Notice Page 1 of 3
 Information to identify the case:
 Debtor
                   The Art Film Foundation, NFP                                                     EIN 47−4200531
                   Name


 United States Bankruptcy Court Central District of Illinois
                                                                                                    Date case filed for chapter 7 11/5/19
 Case number: 19−91065

Official Form 309C (For Corporations or Partnerships) Amended
Amended Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                                     12/15

ATTENTION: This notice amends one or more of the following: Trustee, 341 time/location, Debtor Information.
For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect
debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess property, or
otherwise try to collect from the debtor. Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay
can be required to pay actual and punitive damages and attorney's fees.
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.


1. Debtor's full name                        The Art Film Foundation, NFP

2. All other names used in the
   last 8 years
3. Address                                   P.O. Box 1151
                                             Champaign, IL 61824

4. Debtor's attorney                         Cristina M. Manuel                                                   Contact phone 217−344−3400
                                             Manuel & Associates, Inc.
   Name and address                          P.O. Box 691                                                         Email: legalease4me@yahoo.com
                                             Urbana, IL 61803−0691

5. Bankruptcy trustee                        Kristin Wilson                                                       Contact phone 217−345−3079
                                             PO Box 137
    Name and address                         611 6th Street                                                       Email: klwilson111@gmail.com
                                             Charleston, IL 61920

6. Bankruptcy clerk's office                 203 U.S. Courthouse                                                  Hours open 8:00 am − 5:00 pm
                                             201 S. Vine Street
    Documents in this case may be            Urbana, IL 61802
    filed at this address. You may                                                                                Contact phone 217−974−7330
    inspect all records filed in this case
    at this office or online at              Visit www.ilcb.uscourts.gov for this court's mandatory               Date: 11/19/19
    www.pacer.gov.                           electronic filing policy.

7. Meeting of creditors                      December 19, 2019 at 11:30 AM
                                                                                                                  LOCATION:
    The debtor's representative must
    attend the meeting to be                 The meeting may be continued or adjourned to a
    questioned under oath. Creditors         later date. If so, the date will be on the court docket. Lake House in Crystal Lake
    may attend, but are not required to                                                                           Park, 206 W. Park Street,
    do so.
                                                                                                                  Urbana, IL 61801
8. Proof of claim                            No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now.
    Please do not file a proof of            If it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
    claim unless you receive a notice        that you may file a proof of claim and stating the deadline.
    to do so.

9. Creditors with a foreign                  If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
   address                                   extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                             any questions about your rights in this case.
Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                      page 1
          Case 19-91065     Doc 12    Filed 11/21/19 Entered 11/21/19 23:54:48              Desc Imaged
                                      Certificate of Notice Page 2 of 3
                                      United States Bankruptcy Court
                                      Central District of Illinois
In re:                                                                                 Case No. 19-91065-mpg
The Art Film Foundation, NFP                                                           Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0753-2          User: mste                   Page 1 of 2                   Date Rcvd: Nov 19, 2019
                              Form ID: AMD309C             Total Noticed: 51


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 21, 2019.
db             +The Art Film Foundation, NFP,     P.O. Box 1151,    Champaign, IL 61824-1151
aty            +Joseph P Chamley,    POB 737,    Champaign, IL 61824-0737
7116734        +A24,   31 W. 27th St.,    New York, NY 10001-6914
7116740        +ASCAP,   2 Music Square W,     Nashville, TN 37203-3295
7116741        +ASCAP,   One Lincoln Plaza, 6th Floor,      New York, NY 10023-7097
7116735        +Accuraty Solutions, LLC,    309 S. Neil St.,     Champaign, IL 61820-4938
7116736        +Agile Ticketing Solutions,     3810 Central Pike #301,    Hermitage, TN 37076-3754
7116746        +David A. Kraft,    910 W. Charles St.,    Champaign, IL 61821-4528
7116747        +Direct Cinema North America, Inc.,     111 8th Ave.,    New York, NY 10011-5201
7116748        +Fox Searchlight Pictures,     10201 W. Pico Blvd.,    Los Angeles, CA 90064-2606
7116749        +Greenwich Entertainment,    610 5th Ave., Suite 305,     New York, NY 10020-2403
7116750        +Humana, Inc.,    500 W. Main St.,    Louisville, KY 40202-4268
7116751        +IFC Films,    11 Penn Plaza, 18th Floor,    New York, NY 10001-2006
7116752        +IFC Films,    27413 Network Place,    Chicago, IL 60673-1274
7116755        +Illinois Secretary of State,     213 State Capitol,    Springfield, IL 62756-0001
7116757         Kino International,    333 West 39th Street,     10178 Berlin, Germany,    New York, NY 10018
7116758        +Magnolia Pictures Inc.,    49 W. 27th St.,    New York, NY 10001-6936
7116759        +Minuteman Press,    905 S. Neil St.,    Champaign, IL 61820-6567
7116760        +Neon Rated, LLC,    P.O. Box 2748,    San Antonio, TX 78299-2748
7116761        +New York International Children s Film,     Festival (NYICFF),    225 Broadway, Suite 2730,
                 New York, NY 10007-3089
7116763        +PBS Distribution, LLC,    10 Guest St.,    Brighton, MA 02135-2066
7116762        +Paramount Pictures,    5515 Melrose Ave.,    Los Angeles, CA 90038-3149
7116764        +Pepsi Bottling Group,    1306 W. Anthony Dr.,     Champaign, IL 61821-1150
7116765        +Prairie Rivers Network,    1605 South State St., Suite 1,     Champaign, IL 61820-7264
7116767        +REB, Inc.,    5408 3M Drive N.E.,    Menomonie, WI 54751-8502
7116766        +Rainbow Releasing,    1250 6th Street, Suite 101,     Santa Monica, CA 90401-1612
7116769        +Republic Services,    P.O. Box 9001099,    Louisville, KY 40290-1099
7116770        +Roadside Attractions,    7920 Sunset Blvd. #402,     Los Angeles, CA 90046-3300
7116772        +Secura Insurance,    P.O. Box 776231,    Chicago, IL 60677-6231
7116773        +Shorts International,    2716 Ocean Park Blvd. Suite #1091,     Santa Monica, CA 90405-5230
7116774        +Shout Factory LLC,    1640 S. Sepulveda Blvd., Suite 400,     Los Angeles, CA 90025-7537
7116775        +Sony Pictures Classics,    25 Madison Ave.,    New York, NY 10010-8601
7116776        +Swank Motion Pictures Inc.,     10795 Watson Rd.,    Saint Louis, MO 63127-1048
7116777        +The News Gazette,    15 E. Main St.,    Champaign, IL 61820-3641
7116779        +Universal Film Exchanges, Inc.,     3100 Mckinnon Street # 1150,    Dallas, TX 75201-1104
7116778        +Universal Film Exchanges, Inc.,     100 Universal City Plaza,    Universal City, CA 91608-1002
7116780        +Warner Brothers Studios,    4000 Warner Boulevard,     Burbank, CA 91522-0001

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: legalease4me@yahoo.com Nov 19 2019 20:21:30       Cristina M. Manuel,
                 Manuel & Associates, Inc.,    P.O. Box 691,    Urbana, IL 61803-0691
tr             +EDI: FKLWILSON.COM Nov 20 2019 01:26:00      Kristin Wilson,    PO Box 137,    611 6th Street,
                 Charleston, IL 61920-2018
ust            +E-mail/Text: ustpregion10.pe.ecf@usdoj.gov Nov 19 2019 20:21:52        U.S. Trustee,
                 Office Of Nancy J. Gargula U.S. Trustee,    401 Main St #1100,     Peoria, IL 61602-1241
7116742        +EDI: CINGMIDLAND.COM Nov 20 2019 01:26:00       AT&T,   P.O. Box 6416,
                 Carol Stream, IL 60197-6416
7116744        +EDI: CINGMIDLAND.COM Nov 20 2019 01:26:00       AT&T,   1801 Valley View Ln.,
                 Farmer’s Branch, TX 75234-8906
7116745        +EDI: ATTWIREBK.COM Nov 20 2019 01:26:00      AT&T,    4331 Communications Dr., Floor 4W,
                 Dallas, TX 75211-1300
7116743        +EDI: CINGMIDLAND.COM Nov 20 2019 01:26:00       AT&T,   5020 Ash Grove Rd.,
                 Springfield, IL 62711-6329
7116738        +EDI: RMSC.COM Nov 20 2019 01:26:00      Amazon,    P.O. Box 36960,    Canton, OH 44735-6960
7116737        +EDI: CHASE.COM Nov 20 2019 01:26:00      Amazon,    P.O. Box 15123,    Wilmington, DE 19850-5123
7116739        +E-mail/Text: DLILBANKRUPTCYGROUP@ameren.com Nov 19 2019 20:22:03        Ameren Illinois,
                 Credit and Collections,    2105 E. State Route 104,    Pawnee, IL 62558-4681
7116753        +E-mail/Text: des.claimantbankruptcy@illinois.gov Nov 19 2019 20:22:13
                 IL Dept. of Employment Security,    P.O. Box 4385,     Chicago, IL 60680-4385
7116754         E-mail/Text: rev.bankruptcy@illinois.gov Nov 19 2019 20:21:56        Illinois Dept. of Revenue,
                 Bankruptcy Section,   P.O. Box 64338,    Chicago, IL 60664
7116756        +EDI: IRS.COM Nov 20 2019 01:26:00      Internal Revenue Service,     P.O. Box 7346,
                 Philadelphia, PA 19101-7346
7116768        +E-mail/Text: RSSNBankruptcy@repsrv.com Nov 19 2019 20:21:52        Republic Services,
                 P.O. Box 78829,   Phoenix, AZ 85062-8829
                                                                                               TOTAL: 14

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr               David A Kraft
7116771          SafeSave Payment Services
                                                                                              TOTALS: 2, * 0, ## 0
          Case 19-91065            Doc 12       Filed 11/21/19 Entered 11/21/19 23:54:48                         Desc Imaged
                                                Certificate of Notice Page 3 of 3


District/off: 0753-2                  User: mste                         Page 2 of 2                          Date Rcvd: Nov 19, 2019
                                      Form ID: AMD309C                   Total Noticed: 51


             ***** BYPASSED RECIPIENTS (continued) *****

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 21, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 19, 2019 at the address(es) listed below:
              Cristina M. Manuel    on behalf of Debtor   The Art Film Foundation, NFP legalease4me@yahoo.com,
               legalease4me@gmail.com
              Joseph P Chamley    on behalf of Creditor David A Kraft jchamley@efbclaw.com, jnieman@efbclaw.com
              Kristin Wilson     klwilson111@gmail.com,
               KLW@trustesolutions.net;cshort345@gmail.com;klw@trustesolutions.net
              Roger L Prillaman    trusteeprillaman@aol.com,
               lori.prillamanandmoore@gmail.com;rlp@trustesolutions.net
              U.S. Trustee   USTPRegion10.PE.ECF@usdoj.gov
                                                                                             TOTAL: 5
